Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Susan Hester-Carrillo appeals the district court’s order dismissing her 42 U.S.C. § 1983 (2012) complaint for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hester-Carrillo v. Korbel-Albright, No. 8:15-cv-00012-PWG (D.Md. Mar. 24, 2015). We deny Hester-Carrillo’s motion for transcripts at Government *145expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.